Citation Nr: 0942467	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from August 1947 to May 
1950 and again from August 1950 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 RO decision that denied the 
benefits sought on appeal. 

The Board notes that the Veteran also perfected appeals as to 
claims for increased ratings for residuals of prostate cancer 
and diabetes mellitus.  With respect to the former, the 
Veteran was recently awarded an increased rating of 60 
percent for residuals of a prostatectomy in a July 2009 
Supplemental Statement of the Case (SSOC).  Thereafter, the 
Veteran submitted an August 2009 statement indicating he was 
satisfied with the ratings of his diabetes and residuals of a 
prostatectomy and only wished to continue his appeal for a 
TDIU.  The issues are, therefore, considered WITHDRAWN. 

The TDIU issue was brought before the Board in May 2007, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him 
appropriate VA examinations.  The requested development 
having been partially completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

Regrettably, despite the lengthy procedural history in this 
case, the claim must once again be remanded because the RO 
failed to follow the Board's prior Remand orders. The Board 
is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The procedural history of this claim is complicated because 
the Veteran's TDIU claim was filed during the pendency of an 
appeal before the Court of Appeals of Veterans' Claims (CAVC 
or Court) with regard to his initial and current rating for 
residuals of a prostatectomy.  Prior to the CAVC's decision, 
the Board issued a May 2007 Remand order for the TDIU issue 
indicating, among other things, that the Veteran should be 
afforded new VA examinations for his service-connected 
diabetes mellitus, type II, and residuals of a prostatectomy 
to ascertain what, if any, affect these disabilities have on 
the Veteran's employability.

Thereafter, the CAVC, in a June 2007 Judgment, vacated and 
remanded the Board's November 2004 decision with regard to 
the initial and current ratings of the Veteran's service-
connected residuals of a prostatectomy, to include whether 
separate and distinct residuals could be service-connected 
for a separate rating.  In accordance with the CAVC Judgment, 
the Board issued another Remand decision dated December 2007 
with respect to the increased rating claim for residuals of a 
prostatectomy.  The December 2007 Remand focused solely on 
the increased rating claim and indicated the May 2007 Remand 
still applied to, among other things, the TDIU claim.

In response, it appears the RO did afford the Veteran a 
February 2009 VA examination for the residuals of his 
prostatectomy, but the examiner was not asked to, nor did he, 
proffer an opinion with regard to employability.  A January 
2008 VA examination did include an opinion with regard to 
employability, but only in regard to the Veteran's diabetes 
mellitus, type II.  Accordingly, the February 2009 VA 
examination did not satisfy the May 2007 Remand order and 
corrective action is required.  See Stegall, 11 Vet. App. at 
268. 

The last Supplemental Statement of the Case (SSOC) 
adjudicating the Veteran's claim was in July 2009.  If a SOC 
or SSOC is prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to 
the Veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  

In this case, after July 2009, the Veteran submitted a 
medical opinion from his VA primary care provider dated in 
October 2009, opining as follows:
	
[The Veteran] suffers from multiple chronic 
debilitating health issues which renders him 
dependent on assistance for ambulation (walker), 
and unable to stand for prolong periods of time.  
His health condition is non reversible with the 
propensity to worsen with time.  As [the 
Veteran's] primary care provider his condition 
renders him unemployable.

The VA physician's assistant does not specify whether the 
Veteran is unemployable solely due to service-connected 
disabilities, but clearly the medical opinion is significant 
and relevant to the TDIU claim necessitating AOJ 
consideration.  The Board notes the Veteran previously 
submitted a September 2009 waiver to AOJ review as to new 
evidence, but the waiver does not encompass evidence 
submitted thereafter.  No additional SSOC was issued and, 
therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Also during the pendency of this appeal, the Veteran was 
granted service connection for peripheral neuropathy of the 
bilateral lower extremities, initially rated 10 percent 
disabling each in a February 2008 rating decision, and 
increased to 20 percent each in an August 2008 rating 
decision.  The Veteran, also during the pendency of this 
appeal, was granted an increased rating to 60 percent for 
residuals of his prostatectomy in a July 2009 SSOC.  

In light of the new medical evidence and the grants of 
service-connection and increased ratings, the Board concludes 
new VA examinations are necessary to fully ascertain the 
Veteran's current level of impairment and the effect his 
current service-connected disabilities have on his level of 
employment.  VA examinations are indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2008 to the 
present.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's medical records 
for his service-connected conditions from 
the VA medical system in Leavenworth, 
Kansas from November 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, arrangements should 
be made to afford the Veteran VA 
examination(s) by appropriate 
specialist(s) to determine the severity of 
his service-connected disabilities, to 
include residuals of a prostatectomy, 
diabetes mellitus, peripheral neuropathy 
of the bilateral lower extremities, and 
erectile dysfunction.  The claims file and 
treatment records must be made available 
to and pertinent documents therein 
reviewed by, the examiner(s) in connection 
with the examination(s), and it should so 
b indicated in the report(s).  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the Veteran's service- 
connected disabilities.  An opinion should 
also be rendered with regard to the 
overall effect of the disabilities on the 
Veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment.  The examiner(s) should also 
reconcile his/her opinion with those 
rendered by the VA physician in October 
2009 and the January 2008 VA examiner. 

Consideration should be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities. 

A complete rationale for any opinion given 
should be provided, without resorting to 
speculation, resolving any conflicting 
medical opinions rendered. 

3.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



